UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7792


CHRISTOPHER ANDRE S. W. QUINCER,

                Petitioner - Appellant,

          v.

PETE MELETIS, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-01140-CMH-IDD)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Quincer, Appellant Pro Se. Wade Travis Anderson,
Kevin Osborne Barnard, Marcel H. Janoschka, John Chadwick
Johnson, FRITH, ANDERSON & PEAKE, PC, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Andre S. W. Quincer seeks to appeal the

district court’s order denying his Fed. R. Civ. P. 60(b) motion

for reconsideration of the district court’s order denying relief

on his 28 U.S.C. § 2254 (2012) petition.                              The order is not

appealable       unless        a     circuit        justice     or     judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2012);

Reid     v.     Angelone,          369 F.3d 363,      369    (4th     Cir.     2004).

A certificate         of     appealability           will      not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,       a   prisoner      satisfies       this    standard      by

demonstrating         that     reasonable           jurists    would       find     that    the

district       court’s     assessment       of      the    constitutional          claims    is

debatable      or     wrong.        Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Quincer has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability, deny leave to proceed in

                                                2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3